DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 08/05/2022 has been considered by the examiner.  The following is a quotation of 37 C.F.R. 1.56 which forms the basis of the duty to disclose information material to patentability:
(a)  A patent by its very nature is affected with a public interest. The public interest is best served, and the most effective patent examination occurs when, at the time an application is being examined, the Office is aware of and evaluates the teachings of all information material to patentability. Each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section. The duty to disclose information exists with respect to each pending claim until the claim is cancelled or withdrawn from consideration, or the application becomes abandoned. Information material to the patentability of a claim that is cancelled or withdrawn from consideration need not be submitted if the information is not material to the patentability of any claim remaining under consideration in the application. There is no duty to submit information which is not material to the patentability of any existing claim. The duty to disclose all information known to be material to patentability is deemed to be satisfied if all information known to be material to patentability of any claim issued in a patent was cited by the Office or submitted to the Office in the manner prescribed by §§ 1.97(b)-(d) and 1.98. However, no patent will be granted on an application in connection with which fraud on the Office was practiced or attempted or the duty of disclosure was violated through bad faith or intentional misconduct. 
Applicant is reminded that they have a duty to disclose information that is material to patentability.  The information disclosure statement is not intended to be a reference library of all the information that may pertain to the art disclosed in the patent.  Only references that are material to the patentability of the claims are to be listed in the information disclosure statement.  
The Examiner notes that the IDS submitted is 34 pages with over 150 references.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Language from the reference(s) is shown in quotations.  Limitations from the claims are shown in quotations within parentheses.  Examiner interpretations are shown in italics.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Spivack (US 20180021139 A1).
Regarding claims 1, 3-4, 8, 10-11, Spivack teaches that “provided implants featured a vertical post with a solid core encased in a porous network” (which reads upon “a first layer; and a second layer having a plurality of struts, at least some of the struts defining a porous geometry”, as recited in instant claims 1 and 8; which reads upon “wherein the first layer is solid”, as recited in instant claims 4 and 11; paragraph [0019]).  Spivack teaches that “square profile struts with widths of 0.34 mm comprised the edge of each face” (which reads upon “having a plurality of struts”, as recited in the instant claim; paragraph [0019]).  Spivack teaches that “the rhombic dodecahedral pores each comprised 12 open faces, 14 vertices and 24 edges” (which reads upon “the porous geometry defining a plurality of faces, at least one of the plurality of the faces at least partially confronting the first layer, each of the faces bounded by intersecting struts at vertices”, as recited in instant claims 1 and 8; which reads upon “dodecahedron”, as recited in instant claims 3 and 10; paragraph [0019]).  Spivack teaches that “individual rhombic dodecahedra were stacked via aligned faces to create a complete space filling, interconnected network” (which reads upon “wherein less than all of the vertices of each face of the porous geometry at least partially confronting the first layer are connected by a strut to the first layer, each such strut being a first attachment strut”, as recited in instant claims 1 and 8; paragraph [0019]; see also FIGs. 1(a) and 1(b) and associated text).  Spivack teaches that “a representative computer rendered image of a dodecahedral porous implant is given in FIG. 1(a), with an individual rhombic dodecahedral pore presented in FIG. 1(b) along with relevant dimensions” (paragraph [0019]).  
Regarding claims 2 and 9, Spivack teaches the apparatus of claims 1 and 8 as stated above.  Spivack teaches that “Titanium implants with both a dodecahedral geometry porous network, and separately, a trabecular geometry porous network (e.g., a highly porous foam network), were additively printed and manufactured by Stryker Corporation (Kalamazoo, Mi)” (paragraph [0020]).  
Regarding claims 5 and 12, Spivack teaches the apparatus of claims 1 and 8 as stated above.  Spivack teaches that “individual rhombic dodecahedra were stacked via aligned faces to create a complete space filling, interconnected network” (paragraph [0019]).  Spivack teaches that “square profile struts with widths of 0.34 mm comprised the edge of each face” (paragraph [0019]).  
Regarding claims 6-7 and 13-14, Spivack teaches the apparatus of claims 5 and 12 as stated above.  Spivack teaches that “provided implants featured a vertical post with a solid core encased in a porous network” (paragraph [0019] see also FIGs. 1 and 2 and associated text).  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA JANSSEN whose telephone number is (571)272-5434.  The examiner can normally be reached on Mon-Thurs 10-7 and alternating Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The Examiner requests that interviews not be scheduled during the last week of each fiscal quarter or the last half of September, which is the end of the fiscal year Q1: 12/12 – 12/16/22; Q2: 3/20 – 3/24/2023; Q3: 6/12 – 6/16/2023. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REBECCA JANSSEN/Primary Examiner, Art Unit 1733